Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/248,759 filed on February 5, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on February 10, 2021. Claims 30-50 are currently pending.

Specification
The abstract of the disclosure is objected to because the abstract exceeds the limit of 150 words in length.
Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 30-35, 41, 46, 48 and 49 are objected to because of the following informalities:
Claims 31-50 use commas (,) for its normal usage as a punctuation mark to separate items in the claim, and also as a delimiter to separate different limitations of claims. The way the claims are written makes it difficult for the examiner to determine where a limitation ends and the next one begins.
Notwithstanding the objection to claims 30-50, the claims will be examined on merit as best understood and interpreted by the examiner.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control unit” in claims 31 and 48; and
“evaluation unit” in claims 38-39, 42, 44, 47 and 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,951,831.
               Although the conflicting claims are not identical, they are not patentably distinct from each other because:
               The patent claim 1 anticipates all of the limitations of the instant application claim 30.  The patent claims also includes additional limitations, as demonstrated in the following table. Hence, the instant application claim is generic to the species of invention covered by the respective patent claim.  As such, the instant application claim is anticipated by the patent claim and is therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an 
	Examiner’s Note: The fact that claim 1 of the patent ‘831 is drawn to a system whereas claim 30 of the instant application is drawn to a method is not significant because a system implements steps of a corresponding method and, vice versa, a method is drawn to a series of steps that are performed by a corresponding system.

	
Application 17/248,759

Claim 30.  A method for capturing a measurement image of a measured object, the method comprising: capturing a measurement image of a measured object within an observation region of a camera of a mobile electronic device; displaying a light-emitted image on a screen of the mobile electronic device; causing the screen of the mobile electronic device to successively display multiple illumination images of a predefined illumination image sequence, wherein the camera is activated to capture the measurement image of the measured object synchronously with the displaying of each of the illumination images of the predefined illumination image sequence, wherein the screen of the mobile electronic device includes a colour channel, wherein the screen has a channel-specific spectral emission characteristic of the colour channel, wherein the screen comprises multiple light elements arranged in a grid, wherein the colour channel is formed by a subset of the light elements of the screen, and wherein a spectral emission characteristic of the light elements correspond to the channel-specific spectral emission characteristic of the respective colour channel; and causing the screen of the mobile electronic device to display one or more of the illumination images of the predefined illumination image sequence, wherein causing the screen to display one or more of the illumination images includes activation of at least one of: the 

Patent ‘831

Claim 1.  A system for capturing measurement images of a measured object, the system comprising: a mobile electronic device, the mobile electronic device comprising: a housing; a camera integrated into the housing, the camera configured to capture measurement images of a measured object within an observation region of the camera; a screen integrated into the housing, the screen configured to display images via emitting light, the screen positioned to face the observation region of the camera, wherein the screen of the mobile electronic device comprises several colour channels, wherein the screen has a channel-specific spectral emission characteristic in each of the colour channels, wherein the screen comprises a multitude of light elements which are arranged in a grid and wherein each of the colour channels is formed by a subset of the light elements of the screen, whose spectral emission characteristics correspond to the channel-specific spectral emission characteristics of the respective colour channel; a control unit integrated into the housing, the control unit configured to activate the screen of the mobile electronic device to successively display several different illumination images of a predefined illumination image sequence, the control unit further configured to activate the camera of the mobile electronic device to capture a measurement image of the measured object synchronously with the 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32, 35-37, 40-41, 45-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al., “Spectral Fingerprinting in a Standard Mobile Phone,” Hindawi Publishing Corp., Journal of Sensors, Vol. 2010, 2010, pp. 1-9 (“Iqbal”), cited by applicant, in view of Kuffner et al., US 2014/0028799 A1 (Kuffner).
With respect to claim 30, Iqbal discloses a method [p. 1, abstract], for capturing a measurement image [p. 7, FIG. 4(a)] of a measured object [p. 1, abstract], the method comprising: capturing a measurement image of a measured object within an observation region of a camera of a mobile electronic device [p. 3, FIG. 2(a)]; displaying a light-emitted image on a screen of the mobile electronic device [pp. 2-3, FIG. 2(a)]; causing the screen of the mobile electronic device to successively display multiple illumination images of a predefined illumination image sequence [p. 2, right col., par. 3], 
wherein all activated light elements in each of the colour channels have a uniform brightness value which is predefined for the respective colour channel [p. 2, right col., pars, 3-6 cont’d on p. 3 – reference to image centering and dynamic centering], or the light elements of one or more colour channels. But Iqbal does not explicitly disclose the limitation, wherein all active light elements in each of the one or more colour channels have a gradient which is predefined for the respective colour channel. However, Kuffner 

With respect to claim 32, Iqbal, in view of Kuffner, disclose all the limitations of claim 30. Furthermore, Kuffner discloses wherein at least one of the following image characteristics of each of the illumination images of the predefined illumination image sequence is or are predefined: a spectral composition of the light which is emitted by the screen when at least one of the illumination images is displayed on the screen [FIG. 3B, par. 100], a uniform brightness value for each colour channel of the screen, a screen region which is filled out when the at least one of the illumination images is displayed on the screen, or an arrangement of a screen region which is filled out when 
With respect to claim 35, Iqbal, in view of Kuffner, disclose all the limitations of claim 30 and further discloses wherein the camera of the mobile electronic device comprises multiple colour channels [p. 2, FIGS. 1(a)-1(b)], wherein the camera has a channel-specific spectral sensitivity for each of the colour channels [p. 2, FIGS. 1(a)-1(b)], wherein the camera comprises an image sensor which comprises a multiple sensor elements arranged in a grid [pp. 2-3, FIG. 2(a)], wherein each of the colour channels of the camera is formed by a subset of the sensor elements of the image sensor [p. 2, FIG. 2(a)], and wherein a spectral sensitivity of each of the sensor elements of the image sensor correspond to the channel-specific sensitivity of the respective colour channel of the camera [p. 2, FIGS. 1(a)-1(b)]
With respect to claim 36, Iqbal, in view of Kuffner, disclose all the limitations of claim 30 and further discloses wherein the camera of the mobile electronic device includes a red colour channel, a green colour channel, and a blue colour channel [p. 2, FIGS. 1(a)-1(b), sec. 2].
With respect to claim 37, Iqbal, in view of Kuffner, disclose all the limitations of claim 30 and further discloses wherein the measurement image includes multiple image points and image data which is assigned to the image points [pp. 3-4, FIGS. 2(a)-2(b)].

With respect to claims 41 and 46, the claims are drawn to methods comprising a series of steps that are a subset of steps of claim 30. Therefore, claims 41 and 46 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 30.
With respect to claim 45, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 41. Therefore, claim 45 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 41.
With respect to claim 50, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 46. Therefore, claim 50 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 46.




Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 33-34, 38-39, 43-44 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 33-34, 38-39, 43-44 and 47-49, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 33:
“wherein each of the illumination images fills out only a partial region of the total image area of the screen, wherein the filled-out partial region of a particular one of the illumination images differs from the filled-out partial region of another particular one of the illumination images in its arrangement on the total image area of the screen.”
Claim 34 depends from claim 33 and is, therefore, objected to for the above-mentioned reason.
With respect to claim 38:
“merging, using an evaluation unit, the image points of the measurement image and to group image data of merged image points into a measurement data set of respective merged image points.”

With respect to claim 42, the claim includes limitations involving those claimed in claim 38. Therefore, claim 42 is objected to for the same reason as that of claim 38.
Claims 43 and 44 depends from claim 42 and are, therefore, objected to for the above-mentioned reason.
With respect to claim 47, the claim includes limitations involving those claimed in claim 38. Therefore, claim 47 is objected to for the same reason as that of claim 38.
Claim 48 depends from claim 47 and is, therefore, objected to for the above-mentioned reason.
With respect to claim 49:
“wherein the mobile electronic device comprises a user interface, wherein the predefined illumination image sequence is set via the user interface, wherein a selection between different predefined illumination image sequences is rendered using the user interface, wherein a selection between different measured objects or between different characteristics of a measured object of interest is rendered using the user interface, and wherein the control unit is configured to select a predefined illumination image sequence between several stored predefined illumination image sequences in dependence on a selection of at least one of: the measured object of interest or of a characteristic of interest.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Laffargue, et al., US 2017/0016714 A1, discloses system and method for mobile dimensioning device.
Ackley, US 2017/0010141 A1, discloses mobile dimensioner apparatus.
Thunes et al., US 2016/0377414 A1, discloses optical pattern projector.
Ackley, US 2016/0343176 A1, discloses evaluating image values.
Ackley et al., US 2016/0109219 A1, discloses handheld dimensioning system.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485